OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: June 30 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Cullen Value Fund Schedule of Investments 3/31/2012 (unaudited) Shares Value COMMON STOCKS - 96.7% Energy - 8.6% Integrated Oil & Gas - 8.6% ConocoPhillips $ Gazprom OAO (A.D.R.) PetroChina Co, Ltd. (A.D.R.) Petroleo Brasileiro SA (A.D.R.) $ Total Energy $ Materials - 0.9% Fertilizers & Agricultural Chemicals - 0.9% The Mosaic Co. $ Total Materials $ Capital Goods - 16.7% Aerospace & Defense - 7.5% Exelis, Inc. $ ITT Corp. Raytheon Co. United Technologies Corp. $ Heavy Electrical Equipment - 3.8% ABB, Ltd. (A.D.R.) $ Alstom SA (A.D.R.) $ Industrial Conglomerates - 3.6% 3M Co. $ Industrial Machinery - 1.8% Xylem, Inc./NY $ Total Capital Goods $ Transportation - 2.0% Railroads - 2.0% Canadian Pacific Railway, Ltd. $ Total Transportation $ Automobiles & Components - 1.6% Auto Parts & Equipment - 1.6% BorgWarner, Inc. * $ Total Automobiles & Components $ Media - 4.4% Movies & Entertainment - 4.4% The Walt Disney Co. $ Total Media $ Food, Beverage & Tobacco - 12.1% Agricultural Products - 1.6% Archer-Daniels-Midland Co. $ Packaged Foods & Meats - 10.5% Kraft Foods, Inc. $ Nestle SA (A.D.R.) Unilever NV (A.D.R.) $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.8% Household Products - 3.8% Kimberly-Clark Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 3.8% Health Care Equipment - 3.8% Covidien Plc $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 15.3% Pharmaceuticals - 15.3% Abbott Laboratories $ Bristol-Myers Squibb Co. Johnson & Johnson Co. Merck & Co, Inc. Novartis AG (A.D.R.) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.4% Diversified Banks - 2.4% Wells Fargo & Co. $ Total Banks $ Diversified Financials - 5.4% Other Diversified Financial Services - 5.4% Citigroup, Inc. $ JPMorgan Chase & Co. $ Total Diversified Financials $ Insurance - 3.3% Property & Casualty Insurance - 3.3% The Chubb Corp. $ Total Insurance $ Software & Services - 4.3% Systems Software - 4.3% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 6.3% Computer Hardware - 1.4% Hewlett-Packard Co. $ Technology Distributors - 4.9% Arrow Electronics, Inc. * $ Avnet, Inc. * $ Total Technology Hardware & Equipment $ Telecommunication Services - 5.8% Integrated Telecommunication Services - 2.5% AT&T, Inc. $ Wireless Telecommunication Services - 3.3% Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $3,556,529,838) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 3.6% Repurchase Agreements - 3.6% Deutsche Bank AG, 0.05%, dated 3/30/12, repurchase price of $39,665,000 plus accrued interest on 4/2/12 collateralized by the following: $4,522,826 U.S. Treasury Bill, 0.0%, 4/5/12-3/7/13 $3,720,517 U.S. Treasury Bond, 3.125-10.625%, 8/15/15-2/15/42 $10,736,865 U.S. Treasury Notes, 0.25-4.875%, 6/15/12-2/15/22 $21,492,308 U.S. Treasury Strip, 0.0-2.0%, 4/15/12-2/15/42 $ JPMorgan, Inc., 0.13%, dated 3/30/12, repurchase price of $39,665,000 plus accrued interest on 4/2/12 collateralized by $40,458,492 Federal National Mortgage Association (ARM), 0.76-5.996%, 6/1/17-4/1/42 RBC Capital Markets, Inc., 0.10%, dated 3/31/12, repurchase price of $39,665,000 plus accrued interest on 4/2/12 collateralized by the following: $6,253,014 Freddie Mac Giant, 4.5%, 7/1/41 $12,348,611 Federal Home Loan Mortgage Corp., 1.946-5.162%, 12/1/35-10/1/38 $10,253,267 Federal Home Loan Mortgage Association (ARM), 3.952-4.688%, 11/1/15-9/1/39 $11,603,408 Federal Home Loan Mortgage Association, 4.0%, 12/1/41-2/1/42 TD Securities, Inc., 0.05%, dated 3/31/12, repurchase price of $39,665,000 plus accrued interest on 4/2/12 collateralized by the following: $21,457,reasury Bond, 3.125%, 11/15/41 $19,000,reasury Bill 0.0%, 9/27/12 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $158,660,000) $ TOTAL INVESTMENT IN SECURITIES - 100.3% (Cost $3,715,189,838) (a) $ OTHER ASSETS & LIABILITIES - (0.3)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (A.D.R.) American Depositary Receipts. (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $3,718,873,375 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $- $- $ 4,292,247,946 Repurchase Agreements - - Total $ 158,660,000 $- $ 4,450,907,946 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust III By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date March 30, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date March 30, 2012 * Print the name and title of each signing officer under his or her signature.
